Elena Maria Mercer, a British subject residing in Wales, Great Britain, died on November 24, 1927, leaving personal property situated in the Territory of Hawaii of the agreed value of $121,785. All of the legatees and beneficiaries under the will of the decedent were at the time of her death British subjects, residing in Great Britain. The plaintiff is the duly appointed, qualified and acting executor of the will and the defendant is the treasurer of the Territory of Hawaii. The executor claims that by virtue of the terms of the treaty of March 2, 1899, between the United States and Great Britain, the inheritance tax payable on the property bequeathed by the will is the sum of $1870.47, while on behalf of the Territory it is claimed that the amount of the tax should be at a higher rate and in the sum of $10,804.44. The sum of $1870.47 has been paid by the executor to the Territory.
The case is submitted to this court on a statement of agreed facts and it is stipulated by the parties that judgment shall be entered in accordance with the court's ruling upon the law involved.
The views expressed by us in the case of the Hawaiian TrustCo., Ltd., Executor, v. E.S. Smith, Treasurer, ante p. 196, are applicable to the facts of this case.
Judgment will be entered accordingly. *Page 212